


115 HRES 1172 EH: Honoring the life of President George Herbert Walker Bush.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1172
In the House of Representatives, U. S.,

December 11, 2018

RESOLUTION
Honoring the life of President George Herbert Walker Bush.
 
 
Whereas President George Herbert Walker Bush’s lifetime record of service to the United States will continue to inspire Americans for years to come;  Whereas, after the attack on Pearl Harbor, George H.W. Bush joined the United States Naval Reserve in 1942 on his 18th birthday and became a distinguished naval aviator; 
Whereas George H.W. Bush’s TBM Avenger aircraft was hit with enemy fire over Chi Chi Jima, and though the engine was ablaze, he completed his mission and escaped over water, and floated on a raft for 4 hours before being rescued;  Whereas George H.W. Bush flew 58 combat missions during the Second World War, and was awarded the Distinguished Flying Cross and the United States Navy Air Medal with 2 gold stars; 
Whereas George H.W. Bush graduated from Yale University with a degree in economics, and moved his family to West Texas and embarked on a successful career in the energy industry;  Whereas, in 1966, George H.W. Bush was elected to represent Texas in the House of Representatives; 
Whereas, from 1971 to 1973, George H.W. Bush served as the United States Ambassador to the United Nations;  Whereas, from 1974 to 1975, George H.W. Bush served as the Chief of the United States Liaison Office to the People’s Republic of China; 
Whereas, from 1976 to 1977, George H.W. Bush served as the Director of Central Intelligence;  Whereas, from 1981 to 1989, George H.W. Bush served as the 43rd Vice President of the United States; 
Whereas, from 1989 to 1993, George H.W. Bush served as the 41st President of the United States;  Whereas President George H.W. Bush provided the steady leadership needed through the fall of the Berlin Wall, the reunification of Germany, the peaceful end of the Cold War, and the collapse of the Soviet Union; 
Whereas President George H.W. Bush led a coalition of 32 nations to restore Kuwait’s sovereignty following its invasion by Iraqi dictator Saddam Hussein;  Whereas President George H.W. Bush is noted for the advancement of civil rights with the signing of the Americans with Disabilities Act; 
Whereas President George H.W. Bush negotiated the North American Free Trade Agreement, creating the world’s largest free trade zone;  Whereas, on January 6, 2000, President George H.W. Bush and First Lady Barbara Pierce Bush became the longest married Presidential couple, setting forth for the Nation an example of love and commitment; 
Whereas, on January 10, 2009, the U.S.S. George H.W. Bush was commissioned as the 10th and final Nimitz-class carrier for the Navy, named in recognition of George H.W. Bush’s Navy service;  Whereas, in 2011, President George H.W. Bush received the Medal of Freedom, the Nation’s highest civilian award, for his life of public service and commitment to liberty; 
Whereas President George H.W. Bush was a tireless advocate for volunteerism and community service, speaking in his inaugural address of a Thousand Points of Light, of all the community organizations that are spread like stars throughout the Nation, doing good;  Whereas President George H.W. Bush and Barbara Bush were strong supporters of the Bush School of Government and Public Service at Texas A&M University, established in 1997 as a component of the George H.W. Bush Presidential Library, to encourage future generations to live a life of service to others; 
Whereas President George H.W. Bush, with Barbara Bush, had 6 children, 17 grandchildren, and 8 great-grandchildren, and considered Houston, Texas, his home and Walker’s Point in Kennebunkport, Maine, as his anchor to windward; and  Whereas President George H.W. Bush’s life will be remembered for civility, public service, humility, and servant leadership: Now, therefore, be it 
 
That the House of Representatives— (1)expresses its appreciation for the profound public service of President George H.W. Bush; 
(2)expresses its deep sympathy to the children of President George H.W. Bush and First Lady Barbara Bush: President George W. Bush, Jeb Bush, Neil Bush, Marvin Bush, and Dorothy Bush Koch, and to the entire family of the former President; and  (3)directs the Clerk of the House to transmit a copy of this resolution to the family of President George H.W. Bush. 

Karen L. Haas,Clerk.
